DETAILED ACTION
This Non-Final Office Action replaces the previous action mailed 1/27/2022.  The previous office action is withdrawn. 
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to because empty diagram boxes are impermissible under 37 CFR §1.83(a) which recites as follows:
	"The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box)." (Emphasis added by Examiner)

The empty diagram boxes 110, 120, 130, 140, 150, 160, 190, found in Figure 5 of the drawings, must be labeled with an appropriate descriptive phrase in addition to the reference characters already present. Please see 37 CFR §1.84(n), 37 CFR §1.84(o), and 37 CFR §1.84(p) for more information on the difference between the required legends and the reference characters already present. Appropriate correction is required.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may 　CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101

Claims 57, 64, 73, and 81 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims recite “a computer program product which, when loaded into memory and executed on a processing device, causes the processing device to perform [a] method [of a respective independent claim]”.  The claims are not limited to a non-transitory, computer readable storage medium and has no structural recitation and therefore does not have a physical or tangible form. 

Claims 52-56, 58-63, 65-72, 74-80 and 82 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  With regards to independent claim 52, the claim recites the limitations of calculating a first performance indicator parameter for the plurality of second time intervals which have been allocated to the first activity, generating a time-dependent profile of the first performance indicator parameter for the plurality of second time intervals; and outputting at least one calculated value of the first performance indicator parameter to an operator.  With regards to independent claim 59, the claim recites the limitations of calculating a first performance indicator parameter for the plurality of second time intervals, and comparing the first performance indicator parameter which has been calculated to a first pre-determined target performance indicator value.  Independent claim 66 recites the limitations of identifying a plurality of machine functions carried out during for each of the plurality of second time intervals; and identifying a measured execution time for each of the plurality of machines functions. Independent claim 75 recites the limitations of CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, a person looking at the obtained data could generate or identify the various values and data therefrom, either mentally or using a pen and paper.  The mere nominal recitation (in dependent claims) that the various steps are being executed by a computer does not take the limitations out of the mental process grouping.  Thus, the claims recite a mental process.   
	This judicial exception is not integrated into a practical application.  Claim 52 recites the additional limitations of obtaining a first set of logged operational data from the drilling operation through a first time interval; obtaining a set of operational activity dividers that delimit a plurality of second time intervals within the first time interval; allocating one of a plurality of pre-defined activities to each of the plurality of second time intervals, wherein a first activity is one of the plurality of pre-defined activities.  Claim 59 recites the additional limitations of obtaining a first set of logged operational data from the drilling operation through a first time interval; obtaining a set of operational activity dividers that delimit a plurality of second time intervals within the first time interval; allocating one of a plurality of pre-defined activities to each of the plurality of second time intervals; allocating a first activity to at least one of the plurality of 
	The obtaining steps recited in claims 52, 59, 66, and 75 are recited at a high level of generality (i.e., as a general means of gathering an electronic representation of operational data), and amount to mere data gathering, which is a form of insignificant extra-solution activity.  Still further, claims 52, 59, 66, and 75 recites the additional limitation of allocating activities to time intervals. This is merely data organization to perform the abstract idea.  The mere recitation that the data is obtained from a drilling operation is merely field of use. See, e.g., Electric Power, 830 F.3d at 1354, 119 USPQ2d at 1742 (limiting application of abstract idea to power grid data);  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
 Dependent claims 53-58, 60-65, 67-74, 76-82 further limit the abstract idea without integrating the abstract idea into practical application or adding significantly more.  For example:
Claim 53 is directed to identifying a trend which is a mental process and a concept performed in the human mind (including an observation, evaluation, judgment, opinion).
Claim 54 is directed to using the trend to at least one of plan and carry out at least one of an investigation, an inspection, a corrective maintenance, a replacement, a crew training and a repair of a drilling plant.  This is directed to routine optimization and merely amounts to insignificant post-solution activity. 

	Claim 56 is directed to at least one of the first performance indicator parameter and the second performance indicator parameter is a function of at least one of an in slips time, an open slips time, a slips to slips time, a time between two drilled stands, a weight to slips time, and a slips to weight time.  This is merely details of the data gathering and field of use which does not amount to significantly more than the abstract idea. 
	Claim 57 is directed to a computer program product which, when loaded into a memory and executed on a processing device, causes the processing device to perform the method as recited in claim 52.  This is merely implementing the abstract idea using a computer and is insignificant extra-solution activity. See e.g., Fort Props., Inc. v. Am. Master Lease LLC, 671 F.3d 1317, 1323-24, 101 USPQ2d 1785, 1789-90 (Fed. Cir. 2012); Bancorp Servs., LLC v. Sun Life Assur. Co. of Canada, 687 F.3d 1266, 1280-81, 103 USPQ2d 1425, 1434-35 (Fed. Cir. 2012).
	Claim 58 is directed to a system for analyzing a drilling operation, the system comprising: an input device for providing operational data of the drilling operation; and a computer device comprising a memory and a processing device, the computer device being configured to perform the method as recited in claim 52. This is merely implementing the abstract idea using a computer which is insignificant extra-solution activity does not amount to significantly more than the abstract idea. 
	Claim 60 is directed to wherein the first performance indicator parameter is a function of at least one of an in slips time, an open slips time, a slips to slips time, a time between two drilled stands, a weight to slips time, and a slips to weight time.  This is merely details of the data gathering and field of use which does not amount to significantly more than the abstract idea. 

	Claim 62 is directed to organizing (allocating) data, calculating a second performance indicator, and comparing the second performance indicator to a threshold.  This is merely data organization and a mental process (comparison to a threshold) which does not amount to significantly more than the abstract idea. 
	Claim 63 is directed to using at least one of the first pre-determined target performance indicator value and the second pre-determined target performance indicator value to at least one of, perform a maintenance activity on a machine associated with a drilling plant carrying out the drilling operation, replacing a component of the machine, and replacing the machine.  This is directed to routine optimization and merely amounts to insignificant post-solution activity. 
	Claim 64 is directed to a computer program product which, when loaded into a memory and executed on a processing device, causes the processing device to perform the method as recited in claim 59. This is merely implementing the abstract idea using a computer and is insignificant extra-solution activity. See e.g., Fort Props., Inc. v. Am. Master Lease LLC, 671 F.3d 1317, 1323-24, 101 USPQ2d 1785, 1789-90 (Fed. Cir. 2012); Bancorp Servs., LLC v. Sun Life Assur. Co. of Canada, 687 F.3d 1266, 1280-81, 103 USPQ2d 1425, 1434-35 (Fed. Cir. 2012).
	Claim 65 is directed to a system for analyzing a drilling operation, the system comprising: an input device for providing operational data of the drilling operation; and a computer device comprising a memory and a processing device, the computer device being configured to perform the method as recited in claim 59.  This is merely implementing the abstract idea using a computer which is insignificant extra-solution activity does not amount to significantly more than the abstract idea. 
	Claim 67 is directed to data gathering and organization which does not amount to significantly more than the abstract idea. 
	Claim 68 is directed to collecting and comparing data which is a mental process and does not amount to significantly more than the abstract idea.

	Claim 70 is directed to data organization which does not amount to significantly more than the abstract idea.
	Claim 71 is directed to data organization which does not amount to significantly more than the abstract idea.
	Claim 72 is directed to data organization and comparison to a target which is a mental process and does not amount to significantly more than the abstract idea.
	Claim 73 is directed to a computer program a computer program product which, when loaded into a memory and executed on a processing device, causes the processing device to perform the method as recited in claim 66. This is merely implementing the abstract idea using a computer and is insignificant extra-solution activity. See e.g., Fort Props., Inc. v. Am. Master Lease LLC, 671 F.3d 1317, 1323-24, 101 USPQ2d 1785, 1789-90 (Fed. Cir. 2012); Bancorp Servs., LLC v. Sun Life Assur. Co. of Canada, 687 F.3d 1266, 1280-81, 103 USPQ2d 1425, 1434-35 (Fed. Cir. 2012).
	Claim 74 is directed to a system for analyzing a drilling operation, the system comprising: an input device for providing operational data of the drilling operation; and a computer device comprising a memory and a processing device, the computer device being configured to perform the method as recited in claim 66.  This is merely implementing the abstract idea using a computer which is insignificant extra-solution activity does not amount to significantly more than the abstract idea. 
	Claim 76 is directed to data organization which does not amount to significantly more than the abstract idea. 
	Claim 77 is directed to organizing (allocating) data, calculating a second performance indicator, and comparing the second performance indicator to a threshold.  This is merely data organization and a mental process (comparison to a threshold) which does not amount to significantly more than the abstract idea.
	Claim 78 is directed to details of data gathering which does not amount to significantly more than the abstract idea. 	

	Claim 80 is directed to post-solution activity including outputting data to an operator which does not amount to significantly more than the abstract idea.
	Claim 81 is directed to a computer program a computer program product which, when loaded into a memory and executed on a processing device, causes the processing device to perform the method as recited in claim 75. This is merely implementing the abstract idea using a computer and is insignificant extra-solution activity. See e.g., Fort Props., Inc. v. Am. Master Lease LLC, 671 F.3d 1317, 1323-24, 101 USPQ2d 1785, 1789-90 (Fed. Cir. 2012); Bancorp Servs., LLC v. Sun Life Assur. Co. of Canada, 687 F.3d 1266, 1280-81, 103 USPQ2d 1425, 1434-35 (Fed. Cir. 2012).
	Claim 82 is directed to a system for analyzing a drilling operation, the system comprising: an input device for providing operational data of the drilling operation; and a computer device comprising a memory and a processing device, the computer device being configured to perform the method as recited in claim 75.  This is merely implementing the abstract idea using a computer which is insignificant extra-solution activity does not amount to significantly more than the abstract idea.


Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.





Claim(s) 52-58, 75, 77, 79-82 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lucas et al. (US20170328178 herein after “Lucas”).

Claim 52: Lucas discloses a method for analyzing a drilling operation, the method comprising: obtaining a first set of logged operational data from the drilling operation through a first time interval ([0009] the drilling operation is broken into activities, as a whole the operation can be seen as a pie chart in Fig. 1.  Therefore, the first time interval is the operation as a whole.); obtaining a set of operational activity dividers that delimit a plurality of second time intervals within the first time interval (operational activities include tripping, running casing, running bottom hole assembly, running riser, drilling connection operations, running screens, running tubing and the like.  These activities within the entirety of the drilling operation are all activities which divide the entire operation and define second time intervals within the full operation); allocating one of a plurality of pre-defined activities to each of the plurality of second time intervals, wherein a first activity is one of the plurality of pre-defined activities (any one of the activities listed in paragraphs [0014]-[0020]); calculating a first performance indicator parameter (time or rate) for the plurality of second time intervals which have been allocated to the first activity, the first performance indicator parameter being calculated as a function of a duration of a respective one of the plurality of second time intervals which has been allocated to the first activity ([0021]performance target can be measured in time); generating a time-dependent profile of the first performance indicator parameter for the plurality of second time intervals (Lucas records historical data related to drilling and completion activities. [0008] this can be taken over n-connections (1000), a month, or activities for one complete well.  Therefore, it is gathered over time and therefore has a time-dependent profile.  Some of the parameters are recorded as a duration of time, some are a rate [joints/h, m/h, ft/hr].  [0026] daily reports including plots); and outputting at least one calculated value of the first performance indicator parameter to an operator ([0026] communicated with drilling and completions personnel).
	
Claim 53: Lucas discloses the method as recited in claim 52, further comprising: identifying a trend in the first performance indicator parameter over the plurality of second time intervals ([0026]-[0028] a plot can be generated and communicated to personnel.  [0031] Daily improvement with respect to the performance targets can include assessing crew’s performance. Lucas seeks to analyze the data related to performance and improve or maintain performance based on the previous data.  Therefore, the data is analyzed and targets are set based on the previous data and data trends provided by plotting and analysis.)

Claim 54: Lucas disclose the method as recited in claim 53, further comprising: using the trend to at least one of plan and carry out at least one of an investigation, an inspection, a corrective maintenance, a replacement, a crew training and a repair of a drilling plant ([0031] Daily improvement with respect to the performance targets can include, for example, receiving the processed data from a drilling activity calculation tool in a processor on a daily basis, reviewing the prior day's results, and assessing a rig crew's performance relative to the target. Once the crew is consistently reaching the target, the target can be moved closer to the benchmark or the most desired value. Once the benchmark is reached, the target can stay in place so that performance becomes a learned behavior, and the rig can move on to another relevant performance target. Reports can include capturing lessons learned and best practices for steps used to achieve performance improvements, and share these lessons learned and best practices with other crews, rigs and the like so that the improvements seen on one rig can be realized more broadly.)

Claim 55: Lucas teaches the method as recited in claim 52, further comprising: allocating a second activity (any one of the activities listed in paragraphs [0014]-[0020] different from the first) to at least one of the plurality of second time intervals, wherein the second activity is one of the plurality of pre-defined activities; and calculating a second performance indicator parameter ([0021]performance target can be measured in time), the second performance indicator parameter being calculated as a function of a duration of a respective one of the plurality of second time intervals which has been allocated the second activity (Lucas records historical data related to drilling and completion activities. [0008] this can 

Claim 56: Lucas discloses the method as recited in claim 55, wherein at least one of the first performance indicator parameter and the second performance indicator parameter is a function of at least one of an in slips time ([0015] time spent in slips), an open slips time, a slips to slips time ([0016] slip-to-slips connection time [min]), a time between two drilled stands, a weight to slips time ([0018] weight to Slips Time [min), and a slips to weight time ([0018] weight to slips time [min]).

Claim 57. Lucas discloses a computer program product which, when loaded into a memory and executed on a processing device, causes the processing device to perform the method as recited in claim 52 ([0025] Suitable software applications to collect and analyze well data for use in the method, also referred to as real time benchmarking software packages, include proNova web application available from Thonhauser Data Engineering (TDE) GmbH (Leoben, Austria), and logging services available from Sperry Drilling (a Halliburton company), Baker-Hughes, and Geoservices (a Schlumberger Limited company).).

Claim 58. Lucas discloses a system for analyzing a drilling operation, the system comprising: an input device for providing operational data of the drilling operation; and a computer device comprising a memory and a processing device, the computer device being configured to perform the method as recited in claim 52 ([0025] Lucas discusses the use of software applications to collect and analyze well data for use in the method.  Therefore, the data must be input and stored (memory) and processed. Software is run using a computing device therefore there is a computer.).

Claim 75:  Lucas discloses a method for analyzing a drilling operation (title), the method comprising: obtaining a first set of logged operational data from the drilling operation through a first time interval ([0009] the drilling operation is broken into activities, as a whole the operation can be seen as a pie chart in Fig. 1.); obtaining a set of operational activity dividers that delimit a plurality of second time intervals within the first time interval (operational activities include tripping, running casing, running bottom hole assembly, running riser, drilling connection operations, running screens, running tubing and the like.  These activities within the entirety of the drilling operation are all activities which divide the entire operation and define second time intervals within the full operation); allocating one of a plurality of pre-defined activities to each of the plurality of second time intervals (any one of the activities listed in paragraphs [0014]-[0020]); allocating a first activity to at least one of the plurality of second time intervals, wherein the first activity is one of the plurality of pre-defined activities, calculating a first performance indicator parameter (performance target measured as time or rate), the first performance indicator parameter being calculated as a function of a duration of a respective one of the plurality of second time intervals which have been allocated to the first activity ([0021]performance target can be measured in time); and comparing a first value for the first performance indicator parameter with a second value for the first performance indicator parameter ([0009] historical data for the drilling and completion activities can be taken over a range of time including: for at least 1000 connections, for one complete well, over a month’s time, etc.  This allows for the comparison and target based on previously gathered data. For example, [0021] When the performance target is a value measured in time, the performance target can represent the 10th percentile, also referred to as the P10 value. In other words, the performance goal is to consistently achieve the lowest 10% of times from the historical data.), the first value (the current value/duration measured for an activity) and the second value (a percentage based on historical data gathered at a different time for the same activity) having been calculated for different second time intervals (previously gathered data is used to generate a performance target/goal) of the plurality of second time intervals.

Claim 77:  Lucas discloses the method as recited in 75.  Lucas  further comprising: allocating a second activity (any one of the activities listed in paragraphs [0014]-[0020] different from the first) to at 

Claim 79: Lucas discloses the method as recited in claim 75.  Lucas discloses wherein the first performance indicator parameter is a function of at least one of an in slips time ([0015] time spent in slips), an open slips time, a slips to slips time ([0016] slip-to-slips connection time [min]), a time between two drilled stands, a weight to slips time ([0018] weight to Slips Time [min), and a slips to weight time ([0018] weight to slips time [min]).

Claim 80: Lucas discloses the method as recited in claim 75.  Lucas discloses outputting at least one calculated value of the first performance indicator parameter to an operator ([0026] daily reports including plots, communicated with drilling and completions personnel).

Claim 81:  Lucas discloses a computer program product which, when loaded into a memory and executed on a processing device, causes the processing device to perform the method as recited in claim 75. [0025] Suitable software applications to collect and analyze well data for use in the method, also referred to as real time benchmarking software packages, include proNova web application available from Thonhauser Data Engineering (TDE) GmbH (Leoben, Austria), and logging services available from Sperry Drilling (a Halliburton company), Baker-Hughes, and Geoservices (a Schlumberger Limited company).

Claim 82:  Lucas discloses a system for analyzing a drilling operation, the system comprising: an input device for providing operational data of the drilling operation; and a computer device comprising a memory and a processing device, the computer device being configured to perform the method as recited in claim 75 ([0025] Lucas discusses the use of software applications to collect and analyze well data for use in the method.  Therefore, the data must be input and stored (memory) and processed. Software is run using a computing device therefore there is a computer.).

Claims 59-65 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lucas in view of Wang et al. (US20120118637 herein after “Wang”) further in view of Pena (US20130087385 herein after “Pena”).

Claim 59: Lucas discloses a method for analyzing a drilling operation (title), the method comprising: obtaining a first set of logged operational data from the drilling operation through a first time interval ([0009] the drilling operation is broken into activities, as a whole the operation can be seen as a pie chart in Fig. 1.); obtaining a set of operational activity dividers that delimit a plurality of second time intervals within the first time interval; allocating one of a plurality of pre-defined activities to each of the operational activities include tripping, running casing, running bottom hole assembly, running riser, drilling connection operations, running screens, running tubing and the like.  These activities within the entirety of the drilling operation are all activities which divide the entire operation and define second time intervals within the full operation.  Each are activities which are given their own time intervals within the drilling operation); allocating a first activity to at least one of the plurality of second time intervals (any one of the activities listed in paragraphs [0014]-[0020]. Second priority activity [0027), wherein the first activity is one of the plurality of pre-defined activities, calculating a first performance indicator parameter (time or rate of the activities listed in [0014]-[0020]) for the plurality of second time intervals, the first performance indicator parameter being calculated as a function of a duration of a respective one of the plurality of second time intervals which have been allocated to the first activity Lucas records historical data related to drilling and completion activities. [0008] this can be taken over n-connections (1000), a month, or activities for one complete well.  Therefore, it is gathered over time and therefore has a time-dependent profile.  Some of the parameters are recorded as a duration of time, some are a rate [joints/h, m/h, ft/hr].); and comparing the first performance indicator parameter which has been calculated to a first pre-determined target performance indicator value (the collected data is compared to a performance target, the comparison is used in determining improvements in procedure or potential modifications).
	Lucas fails to teach wherein the first pre-determined target performance indicator value is a threshold value which is indicative of a need for an inspection, a maintenance, a replacement or a repair of a machine involved in the drilling operation.
	However, Wang teaches drilling advisory systems and methods utilizing objective functions.  Wang teaches [0037] As is well known in the drilling industry, a number of factors affect the efficiency of the drilling operations, including factors within the operators' control and factors that are beyond the operators' control. For the purposes of this application, the term drilling conditions will be used to refer generally to the conditions in the wellbore during the drilling operation. The drilling conditions are comprised of a variety of drilling parameters, some of which relate to the environment of the wellbore and/or formation and others that relate to the drilling activity itself. For example, drilling parameters may include rate of rotation, weight on bit, characteristics of the drill bit and drillstring, mud weight, mud flow rate, lithology of the formation, pore pressure of the formation, torque, pressure, temperature, rate of penetration, mechanical specific energy, vibration measurements etc. As can be understood from the listing above, some of the drilling parameters are controllable and others are not. Similarly, some may be directly measured and others must be calculated based on one or more other measured parameters. 
	Likewise, Pena teaches a method for detecting and mitigating drilling inefficiencies.  If there is an issue (Fig. 7, step 148), Pena first investigates if the issue is operational (step 152).  If the issue is not operational (due to crew), then the issue is next investigated as a mechanical issue (step 156).  
	Therefore, a person having ordinary skill in the art is aware that drilling is not only dependent upon an operator.  Drilling relies on the equipment, the conditions and environment of the drill site, and operator knowledge and skill.  If a person having ordinary skill in the art recognizes a drilling inefficiency, then it is known to investigate more than one cause of the inefficiency including both operator inefficiency and inefficiency due to mechanical factors (equipment and environment).  Using a threshold can delimit absolute requirements in procedure when measured data indicates particular performance when compared to a threshold (i.e. immediate intervention, danger, etc.)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the method of Lucas with the considerations taught by Wang and Pena and use a first pre-determined target performance indicator value (length of time) as a threshold value which is indicative of a need for an inspection, a maintenance, a replacement or a repair of a machine involved in the drilling operation in order to thoroughly assess and mitigate a potential and probable factor in drilling inefficiency. 

Claim 60:  Lucas in view of Wang further in view of Pena teaches the method of claim 59.   Lucas teaches wherein the first performance indicator parameter is a function of at least one of an in slips time ([0015] time spent in slips), an open slips time, a slips to slips time ([0016] slip-to-slips connection time [min]), a time between two drilled stands, a weight to slips time ([0018] weight to Slips Time [min), and a slips to weight time ([0018] weight to slips time [min]).

Claim 61: Lucas in view of Wang further in view of Pena teaches the method of claim 59. Lucas teaches outputting at least one calculated value of one of the first performance indicator parameters to an operator ([0026] communicated with drilling and completions personnel).

Claim 62: Lucas in view of Wang further in view of Pena teaches the method of claim 59. Lucas further teaches allocating a second activity (any one of the activities listed in paragraphs [0014]-[0020] different from the first) to at least one of the plurality of second time intervals, wherein the second activity is one of the plurality of pre-defined activities; calculating a second performance indicator parameter ([0021]performance target can be measured in time) for the plurality of second time intervals, the second performance indicator parameter being calculated as a function of a duration of a respective one of the plurality of second time intervals which have been allocated to the second activity (Lucas records historical data related to drilling and completion activities. [0008] this can be taken over n-connections (1000), a month, or activities for one complete well.  Therefore, it is gathered over time and therefore has a time-dependent profile.  Some of the parameters are recorded as a duration of time, some are a rate [joints/h, m/h, ft/hr].  [0026] daily reports including plots); and comparing the second performance indicator parameter which has been calculated to a second pre-determined target performance indicator value (performance target).
	Lucas fails to teach wherein the second pre-determined target performance indicator value is a threshold value which is indicative of a need for an inspection, a maintenance, a replacement or a repair of a machine involved in the drilling operation.
	However, Wang teaches drilling advisory systems and methods utilizing objective functions.  Wang teaches [0037] As is well known in the drilling industry, a number of factors affect the efficiency of the drilling operations, including factors within the operators' control and factors that are beyond the operators' control. For the purposes of this application, the term drilling conditions will be used to refer generally to the conditions in the wellbore during the drilling operation. The drilling conditions are comprised of a variety of drilling parameters, some of which relate to the environment of the wellbore and/or formation and others that relate to the drilling activity itself. For example, drilling parameters may include rate of rotation, weight on bit, characteristics of the drill bit and drillstring, mud weight, mud flow rate, lithology of the formation, pore pressure of the formation, torque, pressure, temperature, rate of penetration, mechanical specific energy, vibration measurements etc. As can be understood from the listing above, some of the drilling parameters are controllable and others are not. Similarly, some may be directly measured and others must be calculated based on one or more other measured parameters. 
	Likewise, Pena teaches a method for detecting and mitigating drilling inefficiencies.  If there is an issue (Fig. 7, step 148), Pena first investigates if the issue is operational (step 152).  If the issue is not operational (due to crew), then the issue is next investigated as a mechanical issue (step 156).  
	Therefore, a person having ordinary skill in the art is aware that drilling is not only dependent upon an operator.  Drilling relies on the equipment, the conditions and environment of the drill site, and operator knowledge and skill.  If a person having ordinary skill in the art recognizes a drilling inefficiency, then it is known to investigate more than one cause of the inefficiency including both operator inefficiency and inefficiency due to mechanical factors (equipment and environment).  Using a threshold can delimit absolute requirements in procedure when measured data indicates particular performance when compared to a threshold (i.e. immediate intervention, danger, etc.)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the method of Lucas with the considerations taught by Wang and Pena and use the second pre-determined target performance indicator value (length of time) as a threshold value which is indicative of a need for an inspection, a maintenance, a replacement or a repair of a machine involved in the drilling operation in order to thoroughly assess and mitigate a potential and probable factor in drilling inefficiency. 

Claim 63: Lucas in view of Wang further in view of Pena teaches the method of claim 62.  Lucas in view of Wang fails to teach using at least one of the first pre-determined target performance indicator value and the second pre-determined target performance indicator value to at least one of, perform a maintenance activity on a machine associated with a drilling plant carrying out the drilling operation, replacing a component of the machine, and replacing the machine.
	However, Pena teaches a response to calculated drilling inefficiencies due to mechanical issues can be mitigated through appropriate maintenance, repairs, or replacement of drilling equipment [0041]. 


Claim 64: Lucas in view of Wang further in view of Pena teaches the method of claim 59. A computer program product which, when loaded into a memory and executed on a processing device, causes the processing device to perform the method as recited in claim 59. Lucas teaches [0025] Suitable software applications to collect and analyze well data for use in the method, also referred to as real time benchmarking software packages, include proNova web application available from Thonhauser Data Engineering (TDE) GmbH (Leoben, Austria), and logging services available from Sperry Drilling (a Halliburton company), Baker-Hughes, and Geoservices (a Schlumberger Limited company).  

Claim 65. Lucas in view of Wang further in view of Pena teaches the method of claim 59. A system for analyzing a drilling operation, the system comprising: an input device for providing operational data of the drilling operation; and a computer device comprising a memory and a processing device, the computer device being configured to perform the method as recited in claim 59. ([0025] Lucas discusses the use of software applications to collect and analyze well data for use in the method.  Therefore, the data must be input and stored (memory) and processed. Software is run using a computing device therefore there is a computer.).

Claims 76 and 78 are rejected under 35 U.S.C.  103 as being unpatentable over Lucas.
Claim 76:  Lucas discloses the method as recited in 75.  Lucas teaches the practice of creating reports such that data from a rig crew’s performance can be used to generate reports and thereby share best practices and lessons learned with other crews [0031]. 
	Lucas fails to teach wherein, the first value is calculated from first logged operational data from the drilling operation when operated by a first drilling crew, and the second value is calculated from second logged operational data from the drilling operation when operated by a second drilling crew.

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the first value calculated from first logged operational data from the drilling operation when operated by a first drilling crew, and the second value calculated from second logged operational data from the drilling operation when operated by a second drilling crew in order to deduce whether a crew is operating in a manner consistent with other crews or if a crew’s performance can be improved based on comparison with an alternative crews, rig, and the like so that the improvements seen on one rig can be realized more broadly. 

Claim 78: Lucas discloses the method as recited in claim 77.  Lucas teaches the practice of creating reports such that data from a rig crew’s performance can be used to generate reports and thereby share best practices and lessons learned with other crews [0031]. 
	Lucas fails to teach wherein, the first value for the second performance indicator parameter is calculated from first logged operational data from the drilling operation when operated by a first drilling crew, and the second value for the second performance indicator parameter is calculated from second logged operational data from the drilling operation when operated by a second drilling crew.
	However, the teaching of Lucas to share reports to improve performances among crews suggests a comparison of a first crew’s performance (wherein a best practice may be recognized) to a second crew (wherein the best practice can be introduced to improve the second crew).  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the first value calculated from first logged operational data from the drilling operation when operated by a first drilling crew, and the second value calculated from second logged operational data from the drilling operation when operated by a second drilling crew in order to deduce whether a crew is operating in a manner consistent with other crews or if a crew’s performance can be improved based on comparison with an alternative crews, rig, and the like so that the improvements seen on one rig can be realized more broadly.
Claim 66-74 are rejected under 35 U.S.C. 103 as being unpatentable over Lucas in view of Pena further in view of Hildebrand et al. (US20150134390 herein after “Hildebrand”)
Claim 66: Lucas teaches a method for analyzing a drilling operation (title), the method comprising: obtaining a first set of logged operational data from the drilling operation through a first time interval ([0009] the drilling operation is broken into activities, as a whole the operation can be seen as a pie chart in Fig. 1.); obtaining a set of operational activity dividers that delimit a plurality of second time intervals within the first time interval (operational activities include tripping, running casing, running bottom hole assembly, running riser, drilling connection operations, running screens, running tubing and the like.  These activities within the entirety of the drilling operation are all activities which divide the entire operation and define second time intervals within the full operation); allocating one of a plurality of pre-defined activities to each of the plurality of second time intervals (any one of the activities listed in paragraphs [0014]-[0020]).
	Lucas fails to teach identifying a plurality of machine functions carried out during for each of the plurality of second time intervals; and identifying a measured execution time for each of the plurality of machine functions which have been identified.
	However, Pena teaches that several factors may influence performance of the drilling rig [0022].  This includes drawworks 16 may control the weight on bit (WOB) and therefore influence drilling performance.  Therefore, the more broad categories of connection and drilling can be broken down into individual actions including routinely used equipment.  Drilling can be assessed by on/off status of a machine with or without consideration for WOB, operator’s action/inaction, etc. Therefore, there are known tools used in the operations discussed by Lucas and Pena and the use of the machine can be examined from different aspects including, for example, on/off status, the average WOB, which operator was using the machine, etc.
	The machine functions associated with an execution time is also addressed by Hildebrand.  Hildebrand collects and compares actual tripping measurement data to benchmark tripping data to evaluate and improve efficiency.  Hildebrand teaches an automatic wellbore activity schedule adjustment method and system wherein the drilling system includes a derrick assembly 153 and a rotary table 116.  
	Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.  Known machines are used and can be assessed for different parameters.  The run time for a machine does not solely dictate efficiency.  For example, both rotational speed and weight on bit affect drilling speed.  Therefore, a run time can indicate how long it was used but in combination with rotational speed and weight on bit, the machine run time has greater relevance with respect to drilling efficiency.  Considerations including delimiting time for drilling activities including tripping, running casing, running bottom hole assembly, running riser, drilling connection, etc. is taught by Lucas.  To further assess the particular machines/devices used during those activities is within the scope of a person having ordinary skill in the art.  This would allow for assessment of whether any efficiency can be improved based on the contributing factors including personnel and equipment.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the method of Lucas in view of Pena with the knowledge of Hildebrand including machine functions associated with drilling activities and determine a run time for each machine function and thereby compare it to a benchmark in order to improve efficiency of the drilling process.
	
Claim 67: Lucas in view of Pena further in view of Hildebrand teaches the method of claim 66.  Lucas in view of Pena further in view of Hildebrand fails to teach identifying for each of the plurality of machine functions at least one or a start time and an end time.
	Hildebrand teaches the comparison of measured data to benchmark data and times [0006], [0092].  Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.  Known machines are used and can be assessed for different parameters.  The run time for a machine does not solely dictate efficiency.  For example, both rotational speed and weight on bit affect drilling speed.  Therefore, a run time for a specific machine/component can indicate how long it was used but in combination with additional details such as rotational speed and weight on bit, the 

Claim 68: Lucas in view of Pena further in view of Hildebrand teaches the method of claim 66.  Lucas teaches identifying a target execution time ([0021] performance target) for each of a plurality of activities in the drilling operation.  Lucas compares the measured execution time for a task with the target execution time in order to assess performance. 
	Lucas in view of Pena further in view of Hildebrand fails to teach identifying a target execution time for each of the plurality of machine functions; and comparing the measured execution time and the target execution time for each of the plurality of machine functions. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the method of Lucas in view of Pena including performance targets (time, rate, benchmarks) with considerations to the particular machines known to be used, as taught by Hildebrand, and their status throughout well construction in order to have a more detailed and comprehensive analysis of well construction operations and whether optimization can occur through operator improvement or machine improvement or both.

Claim 69: Lucas in view of Pena further in view of Zheng teaches the method of claim 68, previous.  Lucas teaches comparing the first performance indicator parameter which has been calculated to a first pre-determined target performance indicator value (the collected data is compared to a performance target, the comparison is used in determining improvements in procedure or potential modifications) and outputting the comparison to an operator ([0026] communicated with drilling and completions personnel). Hildebrand identifies a plurality of machines used in well construction [0029].  

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the teachings of Lucas including performance targets (rate or time) for operations and apply that further to particular machine use in order to have a more detailed and comprehensive analysis of well construction operations and whether optimization can occur through operator improvement or machine improvement or both.

Claim 70: Lucas in view of Pena further in view of Hildebrand teaches the method of claim 66, previous.  Lucas teaches gathering historical data for at least 1000 connections or over a time span such as a month [0008] to obtain data related to the activities.  Likewise, Hildebrand teaches accumulation of statistical data from a wellbore and other wellbores [0006].  Therefore, having a plurality of data sets for a same activity is within the scope of a person having ordinary skill in the art.
	It would have been obvious to a person having ordinary skill in the art to use the method of Lucas in view of Pena further in view of Hildebrand and have plurality of second time intervals are second time intervals which have been allocated a same activity of the plurality of pre-defined activities in order to improve the data set and improve well construction by using measured historical data as a consideration to set performance targets.

Claim 71: Lucas in view of Pena further in view of Hildebrand teaches the method of claim 66.  Lucas in view of Pena further in view of Hildebrand fails to teach generating a time-dependent profile of the measured execution time for one of the plurality of machine functions over at least two of the plurality of the second time intervals.
	However, Pena teaches the use of machines in drilling (drawworks 16).  Determining the time required to complete an activity can be measured through various facets when completing a task.  The time can be measured by operator performance/recording, the time can be measured from an overall time from beginning a task to completing the task, the time for each task can be sub-divided into smaller 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the teachings of Lucas including creating a time-dependent profile of the measured execution time for an activity and apply the same principle to create time dependent profiles for the machines used in carrying out said activities in order to thoroughly examine the process and determine where and how the well construction process can be made more efficient.

Claim 72: Lucas in view of Pena further in view of Hildebrand teaches the method of claim 66.  Lucas teaches comparing a measured time for a drilling activity to a performance target (time) (the collected data is compared to a performance target, the comparison is used in determining improvements in procedure or potential modifications).  
	Lucas in view of Pena further in view of Hildebrand fails to teach identifying for at least one of the plurality of machine functions a difference between a target execution time and a measured execution time; and identifying a change in a duration of at least one of the plurality of pre-defined activities caused by the difference that has been identified.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the teachings of Lucas including performance targets (rate or time) for operations and apply that further to particular machine use which is well known and associated with a specific well construction activity, as taught by Hildebrand, in order to have a more detailed and comprehensive analysis of well construction operations and whether optimization can occur through operator improvement or machine improvement or both.

Claim 73: Lucas in view of Pena further in view of Hildebrand teaches the method of claim 66.   A computer program product which, when loaded into a memory and executed on a processing device, causes the processing device to perform the method as recited in claim 66. Lucas teaches [0025] 

Claim 74: Lucas in view of Pena further in view of Hildebrand teaches the method of claim 66.   A system for analyzing a drilling operation, the system comprising: an input device for providing operational data of the drilling operation; and a computer device comprising a memory and a processing device, the computer device being configured to perform the method as recited in claim 66.  ([0025] Lucas discusses the use of software applications to collect and analyze well data for use in the method.  Therefore, the data must be input and stored (memory) and processed. Software is run using a computing device therefore there is a computer.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (US20180320331 teaches the well-known and routinely-used equipment of a drilling rig including derrick, rotary tables, roughnecks, topdrives, and drawworks). US20070056727 teaches a method for evaluating task completion times to data. US7010386 teaches tool wear monitoring is known in the art and therefore can be used in conjunction with methods to optimize operation action including determining root cause.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN MORELLO whose telephone number is (313)446-6583. The examiner can normally be reached M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEAN F MORELLO/Examiner, Art Unit 2861                                                                                                                                                                                                        2/13/22

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861